THE COURT.
judgment went in the court below for The defendants, and plaintiff appeals from an order denying his motion for a new trial.
The defendants are some associated corporations, who may be designated for convenience as the Hume Packing Company. *284On the twenty-ninth day of January, 1891, one John Quinn, as party of the first part, and the defendants, as parties of the second part, entered into a certain written contract by which Quinn agreed to employ a large number of Chinamen and pro-need from San Francisco to Alaska and engage for defendants in the business of packing salmon, and for the work done the defendants were to pay certain sums of money. There were many details in the contract which are not important here and need not be mentioned. It was stipulated that Quinn was to give a bond in the sum of seven thousand five hundred dollarss for the faithful fulfillment of his part of the contract, and also that the money to become due under it should be paid to Sun Wah Hing & Co. Quinn and the defendants were the parties to the contract; but at the bottom of the instrument, after the signatures of said parties was the following: “We accept the terms and conditions of the foregoing contract.” (Signed, Sun Wah Hing & Co.) At the same time a bond in the sum of seven thousand five hundred dollars was given by said Sun Wah Hing & Co., conditioned for the fulfillment by Quinn of his covenants in said contract, and the contract is referred to in the bond as one made by the defendants “with John Quinn, bearing date herewith.” After the return of Quinn and the Chinamen at the end of the packing season to San Francisco, it appeared that there was a balance owing by defendant on the contract of fourteen thousand eight hundred and one dollars and sixty-one cents. Defendants claimed, however, that certain work on some of the cans, such as labeling, et cetera, had not been done, and they held back fifteen hundred dollars for the payment of laborers to finish the work. Colonel Bee, the Chinese vice-counsel, was present for the purpose of protecting the interests of the Chinese laborers, and a check for thirteen thousand three hundred and one dollars and sixty-one cents was drawn by the defendants, payable to Sun Wah Hing & Co., which was immediately indorsed by the latter and delivered to Colonel Bee. A number of Chinamen were then employed to complete the unfinished work on the cans. Afterward Sun Wah Hing & Co. made an assignment of the fifteen hundred dollars due on the contract to the plaintiff in this case, Lee San; and this action is brought upon said assignment to recover of the defendants *285the fifteen hundred dollars. The Chinamen, twenty-eight in number, who performed the last work on the cans, have not yet, been paid.
The court below found that the contract was made by defendants with Quinn and with no other person; that the money was to be paid to Sun Wah Hing & Co. merely as trustees for Quinn and for their protection on the bond; that Sun Wah Hing & Co. could not assign their trusteeship to the plaintiff; that the assignment was made without the consent and against the will of Quinn; that plaintiff knew all the facts at the time he took the assignment and knew that the fifteen hundred dollars was. money due Quinn, and not the money of Sun Wah Hing & Co.; that Quinn performed the labor of labeling, et cetera, of the cans, and duly performed all the obligations and conditions of the contract, and that defendant, before the alleged assignment, had released Sun Wah Hing & Co. from their obligation upon the bond; and that at the time of the assignment the fifteen hundred dollars was not the money of Sun Wah Hing & Co., and that the latter had no interest therein, and that therefore the plaintiffs are not entitled to recover in this action.
There are no assignments of errors of law in the record; and the contention of the appellant for a new trial is based entirely upon specifications of the insufficiency of the evidence to justify the decision. Upon this point it is sufficient to say that the findings of the court below are supported by the evidence, and that it is not necessary to restate that evidence here.
The order appealed from is affirmed.